DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 5/31/2011 remains acknowledged.
Applicant's election with traverse of nadolol in the reply filed on 5/31/2011 remains acknowledged.
Claims 1-8 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/31/2011.
The Examiner previously noted the added lung function measurement alternative species required in the methods recited by amended claims 11 and 15.  The Examiner selected FEV1 for Examination.

Response to Arguments
Applicants' arguments, filed 6/16/2022, have been fully considered, but they are not persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
With respect to the obviousness rejection of claims 11 and 14 over Bond, in view of Callaerts-Vegh and Celli, the rejection includes the “from a low starting dose” limitation of claim 11, which is a part of the teachings of Bond. Thus, the rejection over these references is still applied.
Applicant's arguments with respect to the obviousness rejection of claims 11, 14-15 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond (WO 02/24198 A1; 2002 Mar; cited in a prior Office action) in view of Callaerts-Vegh et al. (“Effects of acute and chronic administration of β-adrenoceptor ligands on airway function in a murine model of asthma”; 2004 Apr; PNAS; 101(14): 4948-4953; cited in a prior Office action); and Celli et al. (“Standards for the diagnosis and treatment of patients with COPD: a summary of the ATS/ERS position paper”; 2004; Eur. Respir. J.; 23: 932-946; cited in a prior Office action).
Bond teaches method of treatment of allergic and inflammatory disorders in a human subject which comprises administering to said human subject an effective amount of a β-antagonist (abstract); the novel use of β-adrenoceptor antagonists (β-antagonists / β-blockers) for treatment of allergic and inflammatory disorders (p. 1, lines 3-5); allergic and inflammatory disorders include chronic obstructive pulmonary disease (COPD); p. 1, lines 7, 9); surprisingly, the inventor has found that β-antagonists may indeed be useful in the treatment of allergic and inflammatory disorders, especially respiratory diseases (p. 2, lines 21-23); the expression of β-antagonist when used in this specification will be understood to refer to substances which act as antagonists and/or inverse agonists of β-adrenoceptors (i.e., a β-adrenergic inverse agonist; p. 2, lines 25-26; it is noted that carvedilol is explicitly taught, in chronic treatment, to be a β-adrenoceptor antagonist/inverse agonist at p. 9, lines 5-6); a preferred aspect includes use of β-antagonist in treatment of COPD (p. 4, lines 20-21); a method of treatment of allergic or inflammatory disorders in a subject which comprises administration of an effective amount of a β-antagonist (claim 2), where the inflammatory disorder is a respiratory disorder (claim 3), wherein the respiratory disorder is COPD (claim 5); β-antagonists include applicant elected nadolol, which is required by the instant claims (p. 3, lines 18, 28).  
Regarding the language “administering … a β-adrenergic inverse agonist to the respiratory tract of a subject to treat COPD …”, Bond teaches by topical administration as used herein, we include administration by insufflation and inhalation (p. 5, lines 32-33).  Thus, administration to the respiratory tract is taught.  
Regarding the dosage of the β-adrenergic inverse agonist nadolol is increased over time, Bond teaches the dosing regime may start with a low dose which is gradually increased to improve the patient’s tolerance of the therapy (6:28-30).
The teaching of the method of treatment of COPD with an effective amount of β-antagonist (in the embodiment of β-inverse agonist), when administered via insufflation or inhalation, is a teaching of the claimed treatment step of instant claim 11.  Use of applicant elected nadolol as the disclosed β-antagonist in the preferred and claimed treatment of COPD, when administered via insufflation, is a teaching of the recited method of the instant claims.  
Regarding a prior amendment, claim 11 requires measuring at least one of lung function, heart rate, and blood pressure.  Bond specifically teaches measuring contractile responses to methacholine for control and allergen sensitized and challenged mice, construed to satisfy the “measuring … [a criterion of] … lung function” of claim 11.  Figure 2 documents tracheal contractile responses to methacholine in sensitized and challenged mice for mice treated with carvedilol, ICI 118,551 and alprenolol (8:13-14, 21-23; Figures 1-2), construed as measuring a criterion of lung function. Figure 2 is reproduced below:

    PNG
    media_image1.png
    979
    937
    media_image1.png
    Greyscale

The meaning of the symbols are given (8:21-30):

    PNG
    media_image2.png
    367
    1011
    media_image2.png
    Greyscale

As discussed at (8:37 to 9:10), 
Figure 1 shows tracheal contractile responses to methacholine in control mice versus
the allergen sensitised and challenged mice. The contractile response was enhanced in the allergen sensitised and challenged group. Figure 2 shows that chronic treatment
(19 days) with the β-adrenoceptor antagonist, alprenolol significantly reduced the
contractile response to methacholine in allergen sensitised and challenged mice.
Figure 2 also shows that chronic treatment (19 days) with the β-adrenoceptor
antagonist/inverse agonist, carvedilol, also significantly reduced the contractile
response to methacholine in the allergen sensitized and challenged mice.
After chronic treatment (19 days) with the research tool ICI 118 551 the contractile
response to methacholine in allergen sensitized and challenged mice was reduced.
Carvedilol, taught to be a beta-adrenoceptor antagonist/inverse agonist significantly reduced the contractile response to methacholine in allergen sensitized and challenged mice (4:8-10), the second to best performing compound in Figure 2.
Thus, measurement of lung function is taught by Bond.  However, this measurement does not satisfy the lung function measurement specie of FEV1, now one of 7 alternate measurements species recited by the current amendment to claim 11, under examination.
With respect to the chronic administration and the chronic changes recited in claim 11: “by action of inverse agonism to promote long-term upregulation of the population of β-adrenergic inverse agonist upon chronic administration of the β-adrenergic inverse agonist”, a change in compensation of the target receptors appears to be recognized by Bond, at p. 3, lines 8-15, which discusses paradoxical pharmacology related to the fact that the acute and chronic effects of drug therapy can often be opposite in nature; the theory in general suggests that by increasing the stress and exacerbating the symptoms of the disease in some instances the body is forced in the longer term to compensate for this and provide mechanisms for improving the patient’s condition. It is true, as Applicant argues, that for nadolol specifically, there is no explicit recognition of β-adrenergic inverse agonist mechanism of action or population change (Bond discusses β-antagonists).  The Examiner has taken the position that the difference between the mechanism claimed vs. that taught for nadolol (Bond teaches the same compounds under the class of β-antagonist, whereas the instant claims require the same compound to function as a β-adrenergic inverse agonist, and exhibition of inverse agonism at the β2 receptor in bronchial tissue) and the explicitly recited increase in β-adrenergic receptors (Bond teaches paradoxical pharmacology), are construed to be characteristic of the same physical steps taught by Bond as the claimed method steps, i.e., dose escalation of nadolol chronically administered to the respiratory tract, treating a subject with COPD.  
The fact pattern of MPEP 2112.02 is applicable to these unrecognized characteristics: 
However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use (emphasis added).
However, in the interest of compact prosecution the Examiner notes that both the specific β-adrenergic inverse agonist mechanism of action for nadolol and chronic increases in the body of number of β-adrenergic receptors are explicitly taught by Callaerts-Vegh.  The target for nadolol is known in the following reference to function as a β-adrenergic inverse agonist at β2 receptors in lung tissues.  In any case, the long term changes are clearly a teaching of chronic administration and the expected improvement in COPD that is taught to occur as a result of the changes in the body for chronic administration.  
The language of claim 11 recites a mechanism by which the nadolol functions in treating COPD, “to treat COPD by action of inverse agonism to promote long-term upregulation of the population of β-adrenergic receptors in the respiratory tract upon chronic administration of the β-adrenergic inverse agonist, wherein the β-adrenergic inverse agonist exhibits inverse activity at the β2 receptor of bronchial tissue...”.  This mechanism by which changes are recited to occur, and the exhibited activity at β2 receptor of bronchial tissue are not construed to require any physical step or structure to achieve (with the potential exception of chronic administration), apart from administration of nadolol in an amount effective for treatment of COPD, to a patient with COPD, where nadolol is chronically administered.  
Regarding the increase in dosage of the β-adrenergic inverse agonist, required by the amendment to claim 11, Bond teaches the dosing regime may start with a low dose which is gradually increased to improve the patient’s tolerance of the therapy (p. 6, lines 28-30). Thus, the increase in nadolol over time, as required by amended claim 11, is taught by Bond.  The amendment “based on criterion indicating the response of the subject to the dosage, the criterion being selected from the group consisting of lung function, heart rate, and blood pressure" is not construed to require any physical step or action, but may simply be accomplished as a mental process.  Accordingly, this language is not given weight.  However, as discussed above, the recited measuring of lung function, is taught by the examples.  However, this was not taught in a subject suffering from COPD.
Regarding the language, where the dosage of nadolol is increased over time to produce an increase in the population of active β-adrenergic receptors in the respiratory tract based on a criterion indicating the response of the subject to the dosage, this mechanism of increasing β-AR is construed to not require any physical manipulation except the recited increase in nadolol dosage over time [i.e., the recited reason, “to produce …” for dosing escalation, in the mind of the physician is not given weight], and measuring at least one of the recited lung function, heart rate or blood pressure. Thus, the mechanism and activity exhibited language has not been given patentable weight.  Because Bond teaches nadolol administration in therapy of COPD and increasing dosage over time, and is construed as teaching chronic administration, resulting in changes in the body, these aspects of the claims are met by Bond.
Per MPEP 2112.01:
I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
…
II.   COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
See also MPEP 2112.02: 
However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use (emphasis added).
Regarding the claim 14 requirement to administer nadolol to a human patient with COPD, human patients are taught by Bond (abstract).  Thus, nadolol administration to a human patient is an obvious application.
While the effect of methacholine challenge on airway responsiveness in the asthmatic mouse model is taught in the examples, Bond does not show this as an acute shift of airway hyperresponsivness for the initial dose of nadolol (acute nadolol). Bond does not teach this monitoring lung function measurement in the generic or nadolol therapy of COPD.  
With recognition that Applicant has continuously argued about the compound nadolol, the Examiner is reliant upon the teaching of nadolol, taught by Bond (3:18, 28: “β-antagonists include … nadolol …”), and required by the instant claimed method.  Nadolol, whether it functions as a generic β-blocker or a β-inverse agonist, is the same compound.  When used in the preferable method of treating COPD (4:20-21: “Use of the β-antagonist in the treatment … of … COPD form a preferred aspect of this invention”), which is administered to the respiratory track (5:32-33: “By topical administration as used herein, we include administration by insufflation and Inhalation”), starting with a low dose (6:28-30: “The dosing regime may start with a low dose which is gradually increased to improve the patient's tolerance of the therapy”; i.e., to minimize acute hyperresponsiveness, shown in Figure 1 of Callaerts-Vegh) and then titrating the dose over time to achieve responsive changes in the body as a result of chronic therapy (3:8-15: the use of a β-antagonist in the treatment or prophylaxis of allergic or inflammatory disorders is supported in part by the hypothesis of paradoxical pharmacology related to the fact that the acute and chronic effects of drug therapy can often be opposite in nature. This is especially true for receptor mediated events. The theory, in general, suggests that by increasing the stress and exacerbating the symptoms of the disease in some instances the body is forced in the longer term to compensate for this and provide mechanisms for improving the patient's condition.”), are the same steps required by the claimed administration steps.  
Callaerts-Vegh teaches the clinical effects of treatment with β-adrenoceptor (β-AR) agonists and antagonists in heart failure vary with duration of therapy, as do the effects of β-AR agonists in asthma. Therefore, we hypothesized that chronic effects of ‘‘β-blockers’’ in asthma may differ from those observed acutely. We tested this hypothesis in an antigen (ovalbumin)-driven murine model of asthma. Airway resistance responses (Raw) to the muscarinic agonist methacholine were measured by using the forced oscillation technique. In comparison with nontreated asthmatic mice, we observed that: (i) The β-AR antagonists nadolol or carvedilol, given as a single i.v. injection (acute treatment; i.e., corresponding to initial dose of nadolol in  a chronic dosing scheme) 15 min before methacholine, increased methacholine-elicited peak Raw values by 33.7% and 67.7% (P < 0.05), respectively; when either drug was administered for 28 days (chronic treatment), the peak Raw values were decreased by 43% (P < 0.05) and 22.9% (P < 0.05), respectively. (ii) Chronic treatment with nadolol or carvedilol significantly increased β-AR densities in lung membranes by 719% and 828%, respectively (abstract).  
Nadolol, within the class of “beta-blockers” (abstract, p. 15, 3rd paragraph) is explicitly taught to have an affinity for and block β1-AR and β2-AR.  Nadolol (as well as carvedilol) has been shown to possess inverse agonist properties in β2-AR systems (4951, right, 2nd paragraph).
The differential effects of airway responsiveness to nadolol acute or chronic (28-day nadolol treatment) treatments are shown in Figure 1 (I) & (J), which document increased airway resistance to this acute nadolol dose, but decreased airway resistance to chronic nadolol dose is shown in an asthmatic mouse model with methacholine challenge.  This demonstrates acute shift of airway hyperresponsiveness, corresponding to an initial dose of nadolol in a chronic dosing scheme, involving dose escalation over time.  The best reduction in airway responsiveness to cholinergic stimulation was seen for chronic therapy with nadolol (see Figure 2 C).  The pharmacological modulation of AR in asthmatic subjects is an important therapeutic objective.  The mouse model used exhibits, inter alia, enhanced degree of AR and heterogeneous airway narrowing during induced constriction, pertinent to asthma in humans.  Our data suggest that the β-AR ligands’ ability to reduce airway hyperresponsiveness positively correlates with their ability to restore the decreased β-AR, and confirm that β-AR ligands have the capacity to alter the degree of AR in this murine model.  Both nadolol and carvedilol altered airway constrictor responses to methacholine.  When administered acutely, they increased AR, whereas chronically, they significantly decreased the maximal constrictor response to methacholine.  Whereas the acute effects of nadolol and carvedilol are in line with the reported effects of single-dose administration of nonselective β-blockers, the long-term effects of these drugs an airway responsiveness represent a major finding that could have therapeutic implications (4952, top paragraph).
Thus, Callaerts explicitly recognizes that nadolol, when used for chronic therapy, promotes upregulation in the population of β-adrenoceptors (β-adrenergic receptors) in the respiratory tract (in lung membranes).  The skilled artisan would have reasonably expected this to occur not only in an asthma model, but also in a similar COPD subject.  Lung function (airway responsiveness to methacholine, including hyperresponsivness to acute dosing) is explicitly taught, and the differential effects of both acute and chronic nadolol therapy are documented.
Review of Figure 1 of Callaerts-Vegh:

    PNG
    media_image3.png
    820
    1586
    media_image3.png
    Greyscale

supports the Bond paradoxical pharmacology hypothesis, for airway responsiveness to methacholine in this murine model of asthma.  Salbutamol, a β-agonist, improves airway responsiveness (reduced Raw; reduction of hyperresponsiveness); see panel C (there is no difference after chronic administration of salbutamol, D).  Panel C corresponds to responsiveness before chronic changes in the lungs due to β-AR ligands (see additional discussion of Callaerts-Vegh).  After changes in the body due to chronic β-antagonism/inverse agonism by chronic dosing (28 days) of carvedilol (H) and chronic dosing of nadolol (J), see improvement (reduction) in hyperresponsiveness, relative to acute dosing of carvedilol (G) and acute dosing of nadolol (I).  Nadolol has better results upon chronic dosing, compared to all other chronic options, performing about the same as control mice (non-asthmatic, A& B).  This data is a clear demonstration of the Bond model of paradoxical pharmacology in this mouse asthma model, and lends support to the enablement of chronic nadolol being used for COPD treatment.

Although increasing dosing of nadolol over time is not discussed by Callaerts, general dose escalation over time, starting with a low dose of the “β-blocker”, is taught by Bond, and the increase in active β-adrenergic receptors taught by Callaerts would have also been the expected outcome when the Bond dose escalation scheme of nadolol is employed.  Thus, the mechanistic characteristics required by claim 11 are taught by Callaets, or the effect recited as a result of increasing nadolol dosage over time (increasing receptor population associated with increasing nadolol over time) is reasonably expected over Callaerts when applied to the dosage escalation, starting with a low dose, taught by Bond.  
The teachings of Callaerts document the physical changes in the lung when the paradoxical effect taught by Bond is leveraged for chronic therapy with nadolol.  The skilled artisan would also have reasonably expected the same changes to occur in a subject with COPD, a subject taught by Bond.
In view of the acute dosing that increases hyperresponsiveness (this would be a potential side effect of initial dose of nadolol), the skilled artisan would have recognized the importance of starting with a low dose, which would have been expected to mitigate the increased hyperresponsiveness (the acute shift of airway hperresponsiveness of initial nadolol dosing).  Bond teaches starting with a low dose (6:28-30: “The dosing regime may start with a low dose which is gradually increased to improve the patient's tolerance of the therapy”; i.e., to minimize acute hyperresponsiveness, shown in Figure 1 of Callaerts-Vegh).  Thus, even the initial dose based on minimizing this effect would have been an obvious basis for which to optimize the method for COPD therapy following guidelines from Bond, supported by data of Callaerts-Vegh.  
Because lung function is taught by Callaerts, alternate measurements of lung function (not requiring sacrifice of the human or animal subject) would have been an alternative obvious measurement to evaluate the initial dosage effects on lung function, in order to mitigate the potential worsening of symptoms during acute phase of therapy.  It would have been obvious to optimize dosing and timing of escalation to ultimately provide a benefit.  In conducing such optimization it would have been obvious to utilize and rely on similar lung function measurements to that of methacholine challenge.  Initial mitigation of exacerbation of the lung function during acute time period would have been the goal of selecting a lower starting dose of nadolol.  While Callaerts teaches methacholine challenge, there are other methods of measuring lung function, that would have been obvious.  Such methods are taught by Celli.
Finally, Celli teaches the diagnosis [of COPD] requires spirometry; a post-bronchodilator forced expiratory volume in one second (FEV1)/forced vital capacity (FVC) ≤ 0.7 confirms the presence of airflow limitation that is not fully reversible (p. 933, last paragraph); see classification based on FEV1 and FVC measurements and Table 1.  Celli documents measurements of lung function are employed for COPD diagnosis and disease severity classification.  Thus, in optimizing the low dosing parameters and maximum chronic dosing, it would have been obvious to utilize the lung function measurements taught by Celli, including the FEV1 measurement using spirometry.
Regarding claim 14 requirement for selecting an initial dosage of nadolol to avoid an acute shift of airway hyperresponsiveness, the method of treating COPD with nadolol, when the initial dose is administered via insufflation or inhalation to a human patient, would not involve methacholine challenge.  Thus, there would be no option for shift of airway hyperresponsiveness, when tested in the asthmatic mouse model, to lower methacholine concentrations (higher sensitivity to methacholine).  Thus, an initial low dose would automatically avoid an acute shift of airway hyperresponsiveness (depicted in the mouse model to be triggered by methacholine challenge).  
Additionally, Bond does explicitly discuss beta blocking agents are contraindicated for asthmatic patients (2:6-16).  And Figure 1 (I) & (J) of Callaerts-Vegh has been discussed above, which clearly show acute exacerbation to methacholine by acute nadolol, which is reversed upon chronic dosing. The skilled artisan would have been motivated to start with a sufficiently low initial dose to minimize any acute effect (i.e., to avoid shift in airway hyperresponsiveness to triggers that may be present in the COPD patient). 
Bond also explicitly recognizes paradoxical pharmacology, where acute and chronic effects of drug therapy are opposite in nature, especially for receptor mediated events; and that increasing the stress and exacerbating the symptoms of the disease forces the body in the longer term to compensate for this and provide mechanisms for improving the patient’s conditions; stimulating the body’s own healing mechanisms (3:8-16).  Bond also explicitly teaches dose escalation (6:28-30).  The skilled artisan would have expected low dosing of the compound nadolol (expected qualitatively to behave similar to the 3 tested compounds of the examples) to minimize the acute exacerbation of lung function, and reasonably predicted that routine optimization of initial and final dosing and time of dosing escalation would identify starting dosing where exacerbation of lung function may be mitigated (avoidance of the shift of airway hyperresponsivness under acute dosing conditions, prior to the body compensating).  The skilled artisan would have found measuring lung function to provide feedback for this process.  Over time dose escalation would have been expected to provide chronic benefit to COPD lung function.
Thus, this rejection basis would have used nadolol as a starting method for treating COPD.  While this embodiment is clearly one of the embodiments taught, Callaerts clearly establishes the paradoxical pharmacology effect discussed by Bond is demonstrated by nadolol, recognized as a beta-adrenergic inverse agonist by Callaerts, rendering it obvious to select, and the best performance in asthma after dosing for 28 days would render this compound as preferred from among Bond active compounds..  It would further have been obvious to utilize FEV1 taught by Celli to monitor lung function during the process of starting with a low dose and titrating the nadolol.  The motivation would have been to monitor and safely implement the nadolol in COPD patients, to minimize potential for side effects of the therapy, until the longer term modification and better response by the lungs is achieved.  This rationale is the KSR teaching, suggestion, motivation type rationale.

In an alternative obviousness embodiment, it is noted that Bond explicitly uses carvedilol, in chronic treatment, and names this compound as a β-adrenoceptor antagonist/inverse agonist at p. 9, lines 5-6.  Callaerts documents that nadolol shares the same mechanism of action, and Figure 2 C shows better mitigation of the airway hyperresponsiveness by nadolol than carvedilol.   Thus, there are these two inverse agonists among the compounds tested by Callaerts.  The skilled artisan would have found it obvious to utilize nadolol, an alternate inverse agonist that performs better in the mouse asthmatic model of Callaerts (the same model as the instant specification relies on), in the method of treating COPD by Bond, substituting nadolol for carvedilol as a clearly preferred active agent.  Measurement of lung function via FEV1 and FVC to evaluate responsiveness to nadolol doses initially used would have been obvious to add to the Bond COPD treatment method, and to determine suitability of the next higher dosing level would have been obvious, based on Celli’s teaching of measurements of FEV1 and FVC for diagnostic purposes and disease severity classification.
See MPEP 2144.06 (II), which indicates it is prima face obvious to substitute equivalents known for the same purpose:
An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Thus, this alternate KSR basis of substitution (nadolol for cavedilol in treating COPD, where nadolol is actually predicted to have a better outcome, based on the Callaerts asthma data) is also an applicable rationale for obviousness.
Administration of nadolol via insufflation or inhalation is also obvious, simply by following the teachings of Bond that these are suitable administration routes.  Administration directly to the respiratory tract is clearly advantageous for treatment of a respiratory tract-based disease, COPD, where locally higher doses may have the benefit of reducing effects of the compound in other locations of the body.  
Failure to shift methacholine response to the left is taught for, inter alia, carvedilol, and would have been a target of routine optimization of the dose/length of therapy, etc., taught by Bond.  Increasing nadolol dosage over time would also have been obvious, because Bond teaches increasing doses over time.  However, even Callaerts documents better reduction of airway hyperresponsiveness by nadolol compared to carvedilol after chronic therapy and increased β-ARs, providing additional motivation to substitute nadolol for carvedilol.

The Examiner notes that Applicant’s arguments appear to be substantially identical to those previously presented.  The Examiner does not identify any argument that the amendment to claims 11, 15 renders any patentability to the claims.  Since the arguments relied on have been previously rebutted, the Examiner relies on the prior rebuttal, which is still applicable.  The prior rebuttals are incorporated herein by reference.
The Examiner does not agree that KSR teaching, suggestion, motivation are somehow not applicable.  The rejection relies on this type of rejection basis; the rejection also documents that the KSR rationale of simple substitution would have alternately been applicable.

Claims 11, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bond (WO 02/24198 A1; 2002 Mar; cited in a prior Office action) in view of Callaerts-Vegh et al. (“Effects of acute and chronic administration of β-adrenoceptor ligands on airway function in a murine model of asthma”; 2004 Apr; PNAS; 101(14): 4948-4953; cited in a prior Office action); and Celli et al.; “Standards for the diagnosis and treatment of patients with COPD: a summary of the ATS/ERS position paper”; 2004; Eur. Respir. J.; 23: 932-946; cited in a prior Office action) as applied to claims 11 & 14 above, and further in view of Duchin et al. (“Effects of nadolol β-blockade on blood pressure in hypertension”; 1980; Clin. Pharmacol. Ther.; 27(1): 57-63; cited in a prior Office action).
The teachings of Bond, Callaerts-Vegh and Celli are set forth above, together with reasons that the method of claims 11 & 14 are obvious, as applicable to the claim amendment.  
Additionally, the teachings of Callaerts-Vegh also compare asthma and treatment of CHF showing similar changes in the responsiveness to certain β-blockers that possess inverse agonist properties as a result of chronic treatment: It is noteworthy that similar time-dependent opposite effect has also been observed with certain β-blockers in the treatment of CHF.  Carvedilol and metoprolol, β-blockers recently approved for treatment of CHF, have been shown to possess inverse agonist properties in cardiac myocytes isolated from failing human hearts…  Thus, both in our murine model of asthma and in the treatment of patients with CHF, there appears to be acute detrimental effects of β-AR inverse agonists that convert to beneficial effects during chronic dosing (4952, top paragraph).  The take-home caution for the skilled artisan would have been that monitoring of cardiac function, especially during the acute phase of treatment, would be desirable to manage potential detrimental effects on both pulmonary and cardiac function.
Duchin teaches Nadolol, a nonselective beta adrenoceptor antagonist, was evaluated in 9 normal subjects with essential hypertension for ability to inhibit exercise-induced changes in double-product (systolic pressure X heart rate). Propranolol and placebo were included as positive and negative controls. The beta antagonists were administered orally in single doses at 10, 20, 40, and 80 mg on a crossover basis [the Examiner notes that these doses are the same as the first four doses of the instant specification, see [0189]].  Both nadolol and propranolol induced comparable dose-related inhibition of double-product. Duration of beta receptor blockade was greater with nadolol than with propranolol; significant inhibition of double-product occurred 24 hr after a single 80-mg dose of nadolol. The antihypertensive effect of nadolol was evaluated in another series of 46 subjects with essential hypertension. The dose of nadolol ranged from 80 to 320 mg once daily.  Consistent decreases in supine heart rate (20%) and diastolic blood pressure (9%) from baseline were observed. During steady state, the oral daily dose of nadolol was proportional to the minimum steady-state serum concentration (Cmin) of nadolol (r = 0.75. P < 0.001) obtained just before the next dose of nadolol. Statistically significant correlation was observed between the antihypertensive effect and the Cmin for nadolol (r = 0.45. P < 0.05).  Figure 1 shows dose- and time-dependent effects of relative potency of nadolol relative to propranolol.  Highest potencies occur at longest times.
Duchin establishes that nadolol has effects of reducing both systolic pressure and heart rate in subjects with exercise induced hypertension, and in patients with essential hypertension.  Because of the effect of this compound on both of these parameters, it would have been obvious, in addition to monitoring lung function, to also monitor blood pressure and heart rate when nadolol dose escalation is utilized for administration to a COPD subject.  The motivation would be to assure BP and heart rate are within safe parameters for the COPD patient being treated.

Applicant’s arguments appear to be identical to those previously advanced.  The Examiner did not and does not find the arguments persuasive.  The rebuttal to these arguments is of record, and is incorporated by reference herein.
Applicant’s arguments continue to be identical; prosecution in this application has been ongoing for at least 12 years, without movement to advance the application.  The Examiner suggests Applicant may wish to appeal the applied rejections to the Patent Trial and Appeal Board (MPEP 1200).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611